Judgment unanimously affirmed. Memorandum: The contention of defendant that County Court abused its discretion in denying his motion for severance because he was prejudiced by the admission of his codefendant’s statements to a prosecution witness is not preserved for our review (see, CPL 470.05 [2]; People v Johnson, 224 AD2d 635, 638, lv denied 88 NY2d 849), and we decline to exercise our power to address it as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). The contentions of defendant that his conviction of grand larceny in the third degree is not supported by legally sufficient evidence and is against the weight of the evidence are without merit (see, People v Bleakley, 69 NY2d 490, 495).
We have considered the remaining contention of defendant and conclude that it is without merit (see, e.g., People v Durgey, 186 AD2d 899, 902, lv denied 81 NY2d 788; People v Soltis, 137 AD2d 732, 733, lv denied 71 NY2d 1033). (Appeal from Judgment of Niagara County Court, Hannigan, J.—Grand Larceny, 3rd Degree.) Present—Denman, P. J., Green, Callahan, Balio and Boehm, JJ.